United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3552
                     ___________________________

                          William Simpson Edwards

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                               Stephen E. Sparks

                    lllllllllllllllllllll Defendant - Appellee

                               John Boilingcamp

                          lllllllllllllllllllll Defendant

  Nancy Roth; John Hawk; Rebecca Bowker; Dave DeGrange; Harbans Deol;
 Coleen Kascel; Deb Nichols; Nick Ludwick; William Sperflage; Sheryl Dahm;
                               John Baldwin

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                            Submitted: May 1, 2015
                              Filed: May 5, 2015
                                [Unpublished]
                                ____________

Before COLLOTON, BYE, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Inmate William Simpson Edwards appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. We agree with the district
court’s well-reasoned determination that the summary judgment record did not reveal
any genuine issues of material fact. See Allard v. Baldwin, 779 F.3d 768, 771 (8th
Cir. 2015) (de novo review). Because we find no basis for reversal, and Edwards
offers none, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Helen C. Adams, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-